DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, 10, 11, 12, 18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2021/0090479 to Cheng et al.

As per claim 1, Cheng et al. teach a display device comprising: 
a display panel (Fig. 13, 233) in which a plurality of data lines and a plurality of subpixels are arranged and divided into a plurality of display panel blocks (Fig. 13, PT1-PT4); 
a plurality of data driving circuits (Fig. 13, srcPT1- srcPT4) including a plurality of crack detecting circuits (Fig. 13, sw1/261, sw2/261, sw3/261, sw4/261) and supplying data voltages to the plurality of display panels through the plurality of data lines; and 
a timing controller (Fig. 3, 25) controlling the plurality of data driving circuits; 
wherein the plurality of crack detecting circuits generate a crack detection signal (Fig. 13, Sdet, paragraph 42) for at least a part of the plurality of display panel blocks according to an operation mode of the plurality of the data driving circuits (paragraph 81).

As per claim 7, Cheng et al. teach the display device according to claim 1, wherein the crack detecting circuit includes: a mode selector (Fig. 13, 261 except comparator cmp and (implicit) means for generating mode signal to switches SW1-SW4) for selecting the operation mode of the data driving circuit; a reference voltage setter (Fig. 13, means for outputting Vref) for generating a reference voltage; a reference voltage control logic (Fig. 13, paragraph 41, means for adjusting reference voltage Vref) for controlling the reference voltage setter; and a crack ruler for generating the crack detection signal by comparing a voltage of the display panel block with the reference voltage (Fig. 13, cmp).

As per claim 10, Cheng et al. teach the display device according to claim 7, wherein the crack ruler includes a comparator (Fig. 13, cmp) which compares a voltage of the display panel block supplied from the mode selector with the reference voltage.

As per claim 11, Cheng et al. teach the display device according to claim 7, wherein the crack detection signal is comprised of n-bit digital signal (Figs. 17 and 18, Sdet is a 1 bit signal) generated from a comparison result of a voltage of the display panel block and a plurality of different reference voltages sequentially selected by the reference voltage setter (paragraph 41, “The reference voltage Vref is adjustable, depending on the precision requirement of the leakage estimation”, the claimed limitation seems to read on subsequent measurements with adjusted reference voltages).

As per claim 12, Cheng et al. teach the display device according to claim 11, wherein states of the plurality of display panel blocks are classified with a normal state (Fig. 12, S217b), a crack state (Fig. 12, S317e), or a disconnection state (paragraph 47, “the defect detection circuit 36 is disconnected to the source control circuit 37”).

As per claim 18, it comprises similar limitations to those in claim 1 and it is therefore rejected for similar reasons.

As per claim 20, it comprises similar limitations to those in claim 7 and it is therefore rejected for similar reasons.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0090479 to Cheng et al.; in view of US 2018/0053466 to Zhang et al..

As per claim 2, Cheng et al. teach the display device according to claim 1, wherein the crack detecting circuit includes: 
a mode selector (Fig. 13, 261 except comparator cmp and (implicit) means for generating mode signal to switches SW1-SW4) for selecting the operation mode of the data driving circuit.
Cheng et al. do not teach an integrator for accumulating an output signal of the mode selector, a comparator for comparing an output signal of the integrator with a crack reference voltage, a clock generator for generating a clock signal, a comparison voltage control logic for determining a clock period between a start point of a master mode and a point when a voltage of the display panel block becomes more than the crack reference voltage by using the clock signal supplied from the clock generator; and a counter for generating the crack detection signal by counting a number of the clocks included in the clock period supplied from the comparison voltage control logic using the clock signal supplied from the clock generator.
Zhang et al. teach 
an integrator (Fig. 9, 100) for accumulating an output signal of the mode selector; 
a comparator (Fig. 9, 110) for comparing an output signal of the integrator with a crack reference voltage; 
a clock generator (Fig. 9, 116) for generating a clock signal; 
a comparison voltage control logic (Fig. 9, 112) for determining a clock period between a start point of a master mode (paragraph 51, operation mode when measuring panel resistance, i.e., when switch 108 is connected to line 80) and a point when a voltage of the display panel block becomes more than the crack reference voltage by using the clock signal supplied from the clock generator (Fig. 9, “When the output from integrator 100 exceeds V0, the output of comparator 110 will change state”); and 
a counter (Fig. 9, 114) for generating the crack detection signal by counting a number of the clocks included in the clock period supplied from the comparison voltage control logic using the clock signal supplied from the clock generator (paragraph 51, “The amount of time taken to charge the integrator output to V0 (the count value of counter 114)”).
It would have been obvious to one of ordinary skill in the art, to modify the device of Cheng et al., by including an integrator for accumulating an output signal of the mode selector, a comparator for comparing an output signal of the integrator with a crack reference voltage, a clock generator for generating a clock signal, a comparison voltage control logic for determining a clock period between a start point of a master mode and a point when a voltage of the display panel block becomes more than the crack reference voltage by using the clock signal supplied from the clock generator; and a counter for generating the crack detection signal by counting a number of the clocks included in the clock period supplied from the comparison voltage control logic using the clock signal supplied from the clock generator, such as taught by Zhang et al., for the purpose of identifying cracks on the display panel.

	As per claim 4, Cheng and Zhang et al. teach the display device according to claim 2, wherein the integrator includes: 
an amplifier (Zhang, Fig. 9, 106) in which the output signal of the mode selector is applied to an inverting input terminal and a base voltage is applied to a non-inverting input terminal; and 
a feedback switch (Zhang, Fig. 9, 102) and a feedback capacitor (Zhang, Fig. 9, 104) connected in parallel between the inverting input terminal and an output terminal of the amplifier.

As per claim 5, Cheng and Zhang et al. teach the display device according to claim 2, wherein the comparator includes an amplifier (Zhang, Fig. 9, 110) in which an accumulated voltage supplied from the integrator is applied to an inverting input terminal, and the crack reference voltage is applied to the non-inverting input terminal.

As per claim 6, Cheng and Zhang et al. teach the display device according to claim 2, wherein the crack detection signal includes: 
a first detecting data corresponding to a time for a reference voltage transmitted through the reference resistor reaching the crack reference voltage; and a second detecting data corresponding to a time for a voltage of the display panel block reaching the crack reference voltage (Zhang, paragraph 51, “Control logic 112 may then obtain the unknown value of resistance R from the count value obtained when switch 108 is in the first state and the count value obtained when switch 108 is in the second state”).

As per claim 19, it comprises similar limitations to those in claim 1 and it is therefore rejected for similar reasons.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Us 2021/0090479 to Cheng et al.; in view of US 6,937,178 to Rempfer et al..

	As per claim 8, Cheng et al. teach the display device according to claim 7.
	Cheng et al. do not teach wherein the mode selector includes a plurality of switches and resistors connected in series between a driving voltage and a base voltage.
Rempfer et al. teach wherein the mode selector includes a plurality of switches and resistors connected in series between a driving voltage and a base voltage (Fig. 6 shows an example of a voltage generator, which is being construed as part of the claimed mode selector, series-resistors 608 are connected in series between Vref and the voltage at the non-inverting input of 206).
It would have been obvious to one of ordinary skill in the art, to modify the device of Cheng et al., so that the mode selector includes a plurality of switches and resistors connected in series between a driving voltage and a base voltage, such as taught by Rempfer et al., for the purpose of generating a reference voltage.

As per claim 9, Cheng et al. teach the display device according to claim 7.
Cheng et al. do not teach wherein the reference voltage setter includes: a reference resistor group comprising a plurality of reference resistors connected in parallel to a driving voltage; a reference switch group comprising a plurality of reference switches connected individually to the plurality of reference resistors; and a base resistor connected between the reference switch group and a base voltage.
Rempfer et al. teach wherein the reference voltage setter includes: a reference resistor group comprising a plurality of reference resistors connected in parallel to a driving voltage (Fig. 6, resistors 606 are connected in parallel and to voltage DACREF); a reference switch group comprising a plurality of reference switches connected individually to the plurality of reference resistors (Fig. 6, switches 202 are connected to each parallel group of resistors); and a base resistor connected between the reference switch group and a base voltage (Fig. 6, 608 between 202 and base voltage Vref).
It would have been obvious to one of ordinary skill in the art, to modify the device of Cheng et al., so that the reference voltage setter includes: a reference resistor group comprising a plurality of reference resistors connected in parallel to a driving voltage; a reference switch group comprising a plurality of reference switches connected individually to the plurality of reference resistors; and a base resistor connected between the reference switch group and a base voltage, such as taught by Rempfer et al., for the purpose of generating a reference voltage.

Allowable Subject Matter

Claims 3, 8, 13-17 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R SOTO LOPEZ whose telephone number is (571)270-5689. The examiner can normally be reached Monday-Friday, from 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE R SOTO LOPEZ/Primary Examiner, Art Unit 2694